Citation Nr: 0947671	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  02-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to a compensable, evaluation for chronic low 
back pain. 

2.  Entitlement to an effective date prior to March 22, 2005 
for the assignment of a 20 percent evaluation for service-
connected post-transection right lateral femoral cutaneous 
nerve.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1976.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2007, on appeal of a March 2001 rating 
decision of the Reno, Nevada Regional Office (RO) of the 
Department of Veterans Affairs (VA).   At that time, the 
Board also granted the Veteran an increased rating, to 20 
percent, for a disability characterized as post-transection 
right lateral femoral cutaneous nerve.  

In implementing the Board's decision, the RO assigned an 
effective date of March 22, 2005, as noted by the Board to 
have been the date of the Veteran's claim.  The Veteran was 
so notified by letter dated in August 2007.  By 
correspondence dated in September 2007, the Veteran 
challenged the RO's determination of the effective date.  He 
submitted copies of earlier record documents, and argued that 
he had an active claim for an increased rating pending as of 
June 2000.  The Board notes that in January 2003, the Board 
dismissed the Veteran's then-pending claim of entitlement to 
an increased rating for post-transection right lateral 
femoral cutaneous nerve, based upon a written withdrawal of 
the claim, submitted by the Veteran's then-representative.

The Veteran's September 2007 correspondence is a valid Notice 
of Disagreement as to the established effective date for the 
20 percent rating.  Because the filing of a notice of 
disagreement initiates appellate review, the claim pertaining 
to a date earlier than March 22, 2005 for an increased rating 
for post-transection right lateral femoral cutaneous nerve 
must be remanded for the preparation of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).
In March 2006, the Veteran appeared at a hearing held before 
the below-signed Veterans Law Judge in Reno, Nevada.  A 
transcript of that hearing has been associated with the 
claims file.

In June 2008, the Veteran raised a claim of entitlement to 
service connection, to include on a secondary basis, for a 
hip condition.  This claim is pending, see 38 C.F.R § 
3.160(c) (2009), and is REFERRED to the RO for appropriate 
action.  

Read broadly, the Veteran's contentions are construed as 
indicating a desire to reopen a claim of service connection 
for a disorder characterized as lumbosacral disc disease, 
last denied in June 1997 and not appealed.  This matter is 
also REFERRED to the RO for appropriate action.    

The issue of an earlier effective date for post-transection 
right lateral femoral cutaneous nerve, currently rated as 20 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not in receipt of service connection for 
degenerative disc disease.  

2.  The Veteran has low back pain associated with presently 
non-service-connected degenerative disc disease, but not 
associated with service-connected lumbosacral strain.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for low back 
pain are not met. 38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 
5237 (2009).

2.  The criteria for an extraschedular evaluation of low back 
pain are not met.  38 C.F.R. §§ 3.321, 3.321(b)(1), 4.71, 
4.71(a), Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice and assistance 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.

The Board notes that this case has been remanded on multiple 
occasions.  Examinations of the Veteran's low back pain were 
conducted in June 2003, February 2005, and March 2006, as the 
VCAA requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  

In particular, the Board has considered the Veteran's 
contention through his representative's August 2009 appellate 
brief presentation that its remand directives of May 2007 
were not completed - specifically, that the Board directed 
the Veteran be afforded a VA medical examination.  Stegall v. 
West, 11 Vet. App. 268 (1998).  However, the Board's remand 
directives only indicated that a VA medical
examination should be afforded the Veteran "if necessary and 
appropriate."  See BVA remand, page 9.  Here, no further 
medical inquiry is warranted. 

In September 2003, the Board remanded this case for the 
provision of additional notice.  The AMC sent the Veteran 
letters in February 2004 and February 2005 which informed him 
of the requirements needed to establish a claim of 
entitlement to an increased evaluation.  In accordance with 
VCAA, the letter informed the Veteran what evidence and 
information he was responsible for obtaining and the evidence 
that was considered VA's responsibility to obtain.  
Additional medical records were subsequently added to the 
claims file.  

The Veteran also was informed in a March 2006 letter, as well 
as a letter dated September 2007, as to how VA determines 
appropriate disability ratings and sets effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the Veteran did not receive a letter advising him of 
the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on employment (see Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008)), the U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice in a claim for 
increased rating need not be "veteran specific" and need 
not include reference to impact on daily life or rating 
criteria.  Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 
2835434 (Fed. Cir., Sep. 4, 2009).   The Board finds that the 
duty to notify has been met.

In June 2005, the Board remanded for the provision of a 
hearing.  Per the Veteran's request, and as noted above, he 
was afforded a travel board hearing in March 2006.

In May 2007, the Board remanded the claim for additional 
development, to specifically include the gathering of 
additional private medical records reported by the Veteran.  
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The AMC subsequently 
gathered the identified records and associated them with the 
claims file.  

Thus, the Board finds that all actions and development 
directed in earlier remands have been completed in full.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The AMC re-
adjudicated the issue on appeal in March 2005, May 2006, and 
July 2009 supplementary statements of the case and the issue 
has been returned to the Board for appellate review.  After 
having carefully reviewed the record on appeal, the Board has 
determined that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  

The Board concludes that all available evidence pertinent to 
the claim has been obtained and there is sufficient medical 
evidence on file in order to make a decision.  The Veteran 
has been given ample opportunity to present evidence and 
argument in support of his claim.  The Board additionally 
finds that general due process considerations have been 
complied with by VA. See 38 C.F.R. § 3.103 (2008).  

There is no indication that there is additional evidence to 
obtain or additional notice that should be provided.  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to have caused injury to the claimant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, any such 
error is harmless and does not prohibit consideration of the 
matter on the merits.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 


Increased Rating Claim

The Veteran was granted service connection for chronic low 
back pain (based on lumbosacral muscle spasm while in 
service, for two days in July 1976) in a May 1977 rating 
decision, and assigned a zero (0) percent disability 
evaluation.  In June 2000, the Veteran submitted a claim for 
an increased evaluation and contended that the zero percent 
disability rating did not accurately reflect the current 
severity of his chronic low back pain.

In the late 1980's time frame, the Veteran sustained post-
service, on-the-job back injuries, which ultimately resulted 
in diagnoses of low back degenerative disc disease and which 
required surgical correction.  The Veteran's present 
contention is that all of his back symptoms are the result of 
the documented back spasm, and another claimed incident at 
the beginning of his service during initial training, where 
he allegedly fell backwards and then injured his back. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that a 
rating in excess of zero percent disability evaluation is not 
warranted for the Veteran's lower back pain.  38 C.F.R. § 
4.71(a), Diagnostic Code 5237.  The preponderance of the 
competent medical evidence is against a finding that the 
Veteran's back pain results from the service-connected back 
spasm, and instead indicates that the symptoms result from 
presently non-service-connected degenerative disc disease.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Colayong v. West, 12 
Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary (28th Ed. 1994) at 86).

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1) 
(2009).  Each range of motion measurement is rounded to the 
nearest five degrees. Id. at Note (4) (2009).

A 50 percent evaluation is assigned under the general rating 
formula for diseases and injuries of the spine when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5237, Note (2) (2009); see also 38 
C.F.R. § 4.71a, Plate V (2008). The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2009).

Note (3) of the revised rating criteria for low back 
disabilities states that, in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). 38 C.F.R. § 4.71a, Note (3) (2009).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Ibid. 

An extraschedular rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).   

The Veteran has claimed that his low back pain is the result 
of several in-service injuries.  Specifically, he has stated 
that while he was in basic training he tripped while carrying 
a steel desk and fell over with the desk on top of him.  He 
also alleges that during Prisoner of War (POW) training he 
was struck on the back with the butt of a rifle.  

The Veteran's assertions of such in-service incidents are not 
credible.  The Veteran reported receiving medical treatment 
after both incidents, but his service treatment records 
reflect only one period of treatment for back pain - on July 
23, 1976 he was seen for complaints of lower back pain for 
which he was prescribed Parafon forte, without apparent 
further need for treatment.  

Given the Veteran's present report of having initially 
injured his back in basic training, as well as the asserted 
POW training incident, the July 1976 record is particularly 
probative as it makes no mention of any prior back symptoms, 
and specifically notes that the Veteran was without any 
history of unusual activities or accident.  

Also relevant to the Veteran's asserted history of continuous 
symptoms since these  alleged in-service incidents is a 
comprehensive physical evaluation board report, which 
reflects that the Veteran was separated from service due to 
chronic achilles tendinitis.  Apart from the July 1976 entry 
of back spasm, the service treatment records are devoid of 
any mention of back pain.  

Further belying the Veteran's assertions of his alleged in-
service incidents, a December 1971 service treatment record 
(generated almost two years after the Veteran completed basic 
training) indicates that on physical examination of the 
Veteran's back, "no deformity," and "no tenderness" was 
noted.  A June 1976 service treatment record indicates that 
the Veteran, then receiving treatment for achilles 
tendonitis, was assigned as a drill instructor - hardly a 
military occupational specialty where back pain would have 
been unnoticed.  

Indeed, the October 1976 Report of Medical Board, which 
resulted in the Veteran's separation from service, clearly 
reflects that a "[b]rief history as obtained from the 
patient and review of the chart is that he was well until 
Sep[tember 19]75, when entering the Drill Sergeant School he 
began complaining of pain in the right Achilles tendon."  

Stated alternatively, to the extent that the Veteran is 
reporting multiple instances of back symptoms in service such 
that they could have resulted in an ultimate and post-service 
"reinjury" of his back, thus leading to the present 
severity of disability, he is not credible.  
 
On the basis of the single, in-service treatment record dated 
July 1976 indicating a paraspinatus muscular sprain, the 
Veteran was granted service connection, effective December 
1976.  In part, the grant of service connection was based 
upon an April 1977 VA examination showing that the Veteran 
had normal spinal alignment, as reflected by x-ray, and full 
range of motion of the cervical spine, as shown by 
evaluation.  The examiner noted that the Veteran report of an 
in-service injury to his back by carrying a heavy desk and 
straining his back.  The record indicates that the Veteran 
informed the examiner that x-rays were taken at the time of 
the injury, but did not show any abnormality.  X-rays taken 
as part of the 1977 examination also revealed a normal back 
and spine.  However, the Veteran reported experiencing 
recurrent low back pain since the in-service incident.

In a letter dated December 1996, the Veteran reported that he 
injured his back while working for the Boeing Company in 
November 1988 - fully 12 years after his discharge from 
active duty.  He admitted that he had two herniated discs.  A 
March 1995 note of private treatment for a low back condition 
states that the date of injury was April 1, 1988.  A 
September 1995 private treatment record indicates that the 
Veteran "was doing okay" until he stepped into a hole a few 
weeks prior and began to experience "fairly severe low back 
and left leg pain."  An October 1995 private treatment note 
reflects a diagnosis of degenerative disc disease and 
associated low back pain.  The record reflects that the 
Veteran subsequently underwent surgery, lumbar laminectomy, 
discectomy, and fusion, and in December 1995 reported that he 
was doing well and his back pain was "pretty much gone."

In May 1997, a VA examiner diagnosed the Veteran as being 
status-post-fusion of lumbosacral vertebrae for chronic 
discogenic disease.  While the examiner noted that the 
Veteran allegedly fell in service while carrying a metal 
desk, he did not note the absence of such a record in the 
claims folder, as he did not have the file for review.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

Similarly, during an August 2000 VA examination, the examiner 
observed that the Veteran was diagnosed with a lumbar disk 
protrusion in 1989, subsequently receiving a laminectomy 
(also in 1989) and a lumbar fusion in 1995.  While the 
examiner opined that the Veteran's status post lumbar fusion 
and laminectomy were related to in-service injury of his 
back, he did not note any review of the claims file, and 
stated a medical history as related by the Veteran.  The 
Veteran apparently advised the examiner that he had been 
injured while moving a desk in service, and that he had been 
struck in the lower back with the butt of a rifle, by an 
instructor - in both instances which as noted above, the 
Board has not found the Veteran to be credible.  

On VA examination in June 2003, the Veteran's thoracolumbar 
forward flexion was 20 degrees, with pain.  The examiner 
reviewed the claims file and noted the absence of any mention 
of back trauma, but wrote in the report that the Veteran 
"state[d] he has had absolutely no trauma to his back 
subsequent to his service time."  The examiner did not 
provide an opinion as to the cause of the Veteran's limited 
range of spinal motion, but diagnosed him with lumbar surgery 
three times with resultant damage to the S1 nerve on the 
right side for both sensory and motor components.

In February 2005, the Veteran received another VA examination 
for his back disability and the examiner made the same 
diagnosis as listed in the report of the June 2003 
examination.  The examiner noted that the Veteran could only 
forward flex his spine to 20 degrees and claimed pain on both 
flexion and arising.  X-rays taken concurrent with the 
examination revealed a bony fusion of the fourth and fifth 
lumbar vertebrae; the interpreting radiologist observed 
sclerosis of these discs in association with post surgical 
change.  

Significantly, the examiner observed that there was no 
evidence in the claims file of any in-service severe back 
injury and opined that it was not likely the current symptoms 
were a result of the in-service back strain.  The examiner 
explained this opinion by review of the service treatment 
records and observation that the only in-service occurrence 
noted was an acute back strain - he noted that without 
evidence of a severe low back injury in service, and given 
the amount of time in between service and the Veteran's 
manifestation of other low back problems, it was not likely 
the current issues were related to or aggravated by military 
service.

In March 2006, the Veteran's February 2005 x-rays were 
compared for the purpose of a ratings examination.  The 
reviewing VA physician noted no acute abnormality, but 
observed mild rotoscoliosis with increasing hypertrophic 
degenerative change.

The Board finds that an increased evaluation is not warranted 
for the Veteran's service-connected back disability because 
the most probative medical opinions (i.e. those accompanied 
by a review of the claims file, including the Veteran's 
service treatment records) do not correlate the current low 
back pain with in-service injury.  Further, private medical 
opinions of record attribute the Veteran's low back problems 
to either an injury occurring in 1988 (twelve years after 
service) or/and degenerative disc disease.   

The Veteran has provided multiple theories of medical 
etiology for his low back pain.  He has stated his belief 
that, while in the military, he "herniated disks at the L-4, 
L-5, and S-1 levels" and "as [he] aged and re-injured the 
area the issue became more serious."  He also has stated 
that, since x-rays from his 1977 VA examination revealed 
"bilateral OS acetabuli," that description is a medical 
condition caused by military service and etiologically 
related to his hip condition and lower back pain.  

While "bilateral OS acetabuli" is listed as an impression 
from the 1977 x-rays, the 1977 VA examiner stated the 
Veteran's x-rays showed normal lumbar spine and no medical 
opinion or treatment records in the claims file mentions 
"acetabuli" in relationship to the low back or in any other 
capacity.  

The Veteran has also argued that his treating physicians have 
opined that the totality of his back pain is related to the 
in-service back muscular strain.  However, examination of the 
record does not support this contention.  For example, in a 
March 1995 letter, Patrick S. Herz, M.D., stated that the 
Veteran's back history "actually dates back to 1989," when 
he had a lumbar laminectomy.  Treatment records authored by 
Joseph R. Walker, M.D., do not mention any in-service 
incident.  

The Veteran and through his representative also have stated 
that the opinion from the August 2000 VA examiner is 
conclusive evidence that any current low back pain is the 
result of in-service injury.  However, the record indicates 
that examiner was relying on a medical history provided by 
the Veteran, rather than the claims file, and may not have 
been aware of other intervening events.  Specifically, the 
Veteran reported an on-the-job injury to his back in November 
1988 and stepping into a hole in September 1995, but was 
clearly untruthful in his account to a VA examiner in 2003 
that he had not experienced any injury to his back since 
service.  Although the Court has held that a physician's 
review of the claims file is not the determinative factor is 
assigning probative value, see Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 300 (2008), it noted that a physician should 
have information regarding relevant case facts.  

The Court also has held that a medical examination report 
must contain not only clear conclusions with supporting data, 
but a reasoned medical explanation connecting the two.  Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  The only medical 
opinions of record that provide both clear conclusions and 
reasoned medical explanations, without resort to speculation, 
are those of the Veteran's private physicians (which do not 
mention in-service injury to the back) and the February 2005 
VA examiner.  As noted, this examiner reviewed the pertinent 
records and concluded that the medical evidence was against a 
finding that current low back pain was attributable to an in-
service back strain.  

The VA examiner's opinion is further supported by the private 
medical opinions of record, and the Veteran's own statements, 
which indicate that the injury he experienced in 1988 
required the surgical and other medical treatment for his 
back.  The diagnoses of record reveal degenerative disk 
disease and scoliosis, neither of which were noted during the 
1977 VA examination or have been competently medically 
related to the Veteran's in-service back strain (which, the 
Board notes, is the injury for which the Veteran received 
service connection).

To be sure, the Veteran is competent to report that he has 
back pain.  However, to the extent that the Veteran is 
alleging that the totality of his back pain is due to the 
service-connected muscular strain, he is not competent to 
render such an opinion.  The Court has continuously held that 
a medically untrained layperson, such as the veteran, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Cox v. Brown, 5 Vet. app. 93, 95 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Indeed, the 
competent medical evidence is against the claim.  
Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(Observing that when it is not possible to separate the 
effects of a service-connected condition and a non-service-
connected condition, the provisions of 38 C.F.R. § 3.102 
mandates that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service- connected condition).  

Moreover, to the extent that the Veteran is suggesting that 
his non-service-connected degenerative disc disease 
aggravated his service-connected disorder, and that he should 
be compensated for such an increment, such a contention is 
without legal merit.  See Johnston v. Brown, 10 Vet. App. 80, 
86 (1997); (Aggravation of a service connected disorder by a 
non-service connected disorder not subject to compensation, 
as 38 C.F.R. § 3.310(a) requires that the service-connected 
disorder be the causative factor, not the acted-upon factor).    
  

Thus, the most persuasive and competent evidence of record 
does not support the Veteran's claim of that his current low 
back symptoms are the result of the in-service back strain.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion he reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  As such, the preponderance of the evidence is 
against the claim and the doctrine of reasonable doubt is not 
for application.  See 38 C.F.R.§ 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

Consequently, the Board also finds that the criteria for 
referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

A compensable evaluation for service-connected chronic low 
back pain is denied.


REMAND

In May 2007, the Board issued a decision granting the Veteran 
entitlement to a disability rating of 20 percent for service-
connected post transection, right lateral femoral cutaneous 
nerve.  In August 2007, the AMC issued the rating decision 
that increased the Veteran's disability rating for that 
condition to 20 percent, effective March 22, 2005.  

In September 2007, the Veteran submitted a letter requesting 
"re-evalution of the time period used to calculate the 
payment of benefits."  He specifically stated that he was 
not contesting the level of the rating and that "the only 
issue [he] ha[s] with this decision is that the benefits date 
should go back to [his] original C&P examination date of June 
2000."  

This September 2007 letter is a notice of disagreement (NOD) 
to the June 2009 rating decision in that it meets legal 
requirements for such a communication.  Gallegos v. Principi, 
283 F. 3d 1309 (2002) [Observing that a valid NOD must (1) 
express disagreement with a specific determination of the 
agency of original jurisdiction; (2) be filed in writing; (3) 
be filed with the RO; (4) be filed within one year after the 
date of mailing of notice of the RO's decision, and; (5) be 
filed by the claimant or the claimant's representative.].   
However, neither the RO nor the AMC subsequently issued a 
statement of the case (SOC) on this issue.  

Since no SOC has been promulgated on the issue of entitlement 
to an earlier effective date for post transection, right 
lateral femoral cutaneous nerve, and the September 2007 NOD 
triggered appellate review, this claim is presently remanded 
for the RO to prepare a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).

Accordingly, the case is REMANDED for the following action:

After determining whether any additional 
evidentiary development is necessary and 
accomplishing such, the RO/AMC should 
issue to the Veteran a Statement of the 
Case, accompanied by notification of the 
Veteran's appellate rights, which 
addresses the issue of entitlement to an 
earlier effective date for post 
transection, right 
lateral femoral cutaneous nerve.  

The Veteran is reminded that to vest the Board with 
jurisdiction over this issue, a timely substantive appeal (VA 
Form 9) must be filed following the RO's issuance of the 
Statement of the Case.  38 C.F.R. § 20.202 (2009).   If the 
Veteran perfects the appeal as to these issues, the RO/AMC 
must conduct any further appellate proceedings as are 
established by relevant statute, regulation, and precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


